     Case 8-20-71970-ast         Doc 548      Filed 12/14/20      Entered 12/14/20 17:14:11




ROBERT E. GERBER
Joseph Hage Aaronson, LLC
485 Lexington Avenue, 30th Floor
New York, NY 10017
Telephone: (212) 407-1212 (NYC Office)
Telephone: (860) 868-7926 (CT Home)

Mediator

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
RCCI WIND DOWN COMPANY, INC., et al.,                          : Case Nos. 20-71970 thru 20-71974 (AST)
                                                               :
                                       Debtors.                : (Jointly Administered)
                                                               :
---------------------------------------------------------------x

                 UPDATED MEDIATOR’S REPORT AND STATUS LETTER

      1.   I am a retired judge of the United States Bankruptcy Court for the Southern District

of New York, and was designated by this Court to mediate a dispute between former Debtor

Rubie’s Costume Company, Inc. (now RCCI Wind Down Company, Inc.) and its debtor

affiliates (together, “Debtors”), the Official Committee of Unsecured Creditors (the

“Committee”), and Rubie's II, LLC (the “Purchaser,” and together with the Debtors and the

Committee, the “Mediation Parties”), pursuant to this Court’s Order Assigning Matters to

Mediation, dated November 9, 2020 (ECF #498) (the “Mediation Order”).

      2.   I submit this supplemental, updated, report pursuant to the Mediation Order, which

provides, among other things, that the Mediator shall file a status letter as to whether the

mediation resulted in a settlement. This supplemental report updates and supersedes the report I

provided to the Court on the evening of Friday, December 4.
     Case 8-20-71970-ast         Doc 548      Filed 12/14/20      Entered 12/14/20 17:14:11




      3.   I am pleased to report to the Court that the mediation resulted in a settlement. The

settlement will be embodied as the amalgam of two stipulations—one between Purchaser,

Debtors and the Creditors’ Committee, and one between the Debtors and Creditors Committee

alone. To my understanding, the drafting of the written stipulation of settlement embodying the

settlement between the Purchaser, Debtors and Creditors’ Committee was completed last week,

and the stipulation between the Debtors and Creditors’ Committee is substantially complete. I

further understand that it is the parties’ intention to file both stipulations with the Court as soon

as possible, so that each (and the settlement as a whole) can be considered by the Court at the

December 16 hearing.

      4.   I thank the Court for its patience in this regard.

Dated: Warren, Connecticut
       December 14, 2020

                                                       s/ Robert E. Gerber




                                              -2-
